DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 20-22, 27, 29-31, 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (EP 3758941 or WO 2019/009904).
Regarding to claim 20, 29:
Ng et al. discloses an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising:
an ID line (FIG. 4, element ID);
a fire line (FIG. 4, element FIRE LINE);
a discharge path (FIG. 4, element 404);
              a memory element (FIG. 4, element M (304)) electrically coupled to the fire line and the discharge path; and
              a latch to disable the discharge path in response to a first logic level on the ID line and to enable the discharge path in response to a second logic level on the ID line (FIG. 4, element 409 and paragraph [0048]: The arrangement 409 is activated in response to ID being at an active state and the output of the arrangement 409 turns ON/OFF the discharge transistor 404).
Regarding to claims 21-22: further comprising a first transistor (FIG. 4: The transistor 404) electrically coupled between the memory element and a common node (FIG. 4: Ground is the common node) and an inverter to invert the logic level on the ID line (FIG. 4: Means for converting ID to be Not ID that is provided to the gate of transistor 412).
Regarding to claims 27 and 33: wherein the memory element comprises a non-volatile memory element (paragraph [0019]: The memory can be an EPROM).
Regarding to claims 29-31: a first switch comprising a first transistor (FIG. 5A, element 506) electrically coupled between the fire line (FIG. 5A, element FIRE LINE) and the memory element (FIG. 5A, element 304), wherein the latch comprises a buffer (FIG. 6: The ID memory 208 acts as a buffer).
Regarding to claim 34: A method for accessing a memory of a fluid ejection device, the method comprising:
generating an ID signal on an ID line (FIG. 6: The ID line in unit 208);
              sequentially generating a first select signal and a second select signal (FIG. 6: The select signals Sn-1 and Sn in unit 210);		
             latching the ID signal in response to the first select signal; enabling a memory element in response to the latched ID signal having a first logic level; and accessing the memory element via a fire line in response to the second select signal with the memory element enabled (FIG. 7: The select signal Sn turns ON the transistors 706, 708, 710 to enable the memory 304 when the ID is in the active state. FIG. 6: The memory 304 is accessed via the FIRE LINE when the select signal Sn-1 activates to turn ON transistor 504).
Regarding to claim 35: wherein enabling the memory element comprises electrically connecting the memory element to the fire line in response to the latched ID signal having the first logic level (FIG. 7: The ID signal turns ON transistor 702 to connect memory 304 to FIRE LINE).
Allowable Subject Matter
2.	Claims 32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 32: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that a fifth transistor and a sixth transistor electrically coupled in series between a gate of the first transistor and the common node, a gate of the fifth transistor electrically coupled to the first node, and a gate of the sixth transistor electrically coupled to the third select line; and a seventh transistor having a source-drain path electrically coupled between the second select line and the gate of the first transistor, and a gate of the seventh transistor electrically coupled to the second select line is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 36: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein latching the ID signal comprises inverting the ID signal and latching the inverted ID signal in response to the first select signal, and wherein enabling the memory element comprises turning off a discharge path coupled to the memory element in response to the latched inverted ID signal having a second logic level is neither disclosed nor taught by the cited prior art of record, alone or in combination.
			CONTACT INFORMATON
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853